DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reference image and the external medical diagnostic apparatus of claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The “external medical diagnosis apparatus” of claims 1 and 10 does not appear in the specification. The examiner notes that there is no medical apparatus, no diagnosis apparatus, nor an external apparatus in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 10, 14, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the bulk of the claimed limitations appear to be explicitly extrasolution and therefore appear to lead to a prima facie case of indefiniteness because it is unclear what if any patentable weight they would hold. For example the structure generating the output of the apparatus is the image generation circuitry, but it does not take into account anything other than the ultrasonic image data. No conversion/position/coordinate data is utilized in any way to forming the output. The only data considered in forming the output is “each signal received by the fist ultrasonic probe and the second ultrasonic probe”. Furthermore and yet more confusingly, the invention does not even comprise a first and second ultrasound probe – these only exist in clauses – so the image generation circuitry actually appears to be capable of forming images but would only do so by happenstance in the current drafting of the claims which is also a reason to hold the claims indefinite. This gets more convoluted, confusing, and indefinite the more one looks into the issue. For example the display also does not do anything differently based on the data it’s provided / based on the image it is supposed to show. Worded another way, the structure of the display doesn’t change whether it’s showing a very specific combination of ultrasound data or a kids TV show, which on its own can be another reason to consider the language indefinite. However and much more notably, the fact that the language describing what the applicant wishes it to display (i.e. that which its configured to display or as worded in the claims that which it is “for displaying”) also does not change based on what is stored in the electronic memory or what is performed by the processing circuitry renders it entirely unclear what if any limitation is being placed on the structure of the display from an entirely different and much grander perspective. In more detail what the applicant wishes the display to output is indefinite in its own right. First the display is not in possession of any of the data the applicant wishes to be displayed (i.e. 1) the image generation circuitry is not configured to receive ultrasound data and the invention doesn’t have probes to provide it nor is it in communication with the display so the display cannot output ultrasonic image data as claimed, and 2) the claims do not require an external medical diagnosis apparatus, as this only resides in 
For examination purposes the examiner will continue to treat all limitations of the display as being something that any display is fully capable of (as previously iterated to the applicant, and as described in the art rejection) and will continue to examine the limitations of the electronic memory and processing circuitry as best understood which is to say that the examiner will continue to examiner the computer elements and continue to presume that these must take in sensor data and perform coordinate transforms but likewise will continue to assume that this does not that this in any way affects the image generation of displayed out.
Claim 10 is similarly affected by all of the same issues for all of the same reasons as the interface does not alter the examiner’s position.
Claims 5, 8, 14, and 17-18 are each similarly affected, and the examiner notes that each of these claims are not only affected by virtue of dependency but actually appear to be directly affected (e.g. the 

Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 8, 10, 14, and 17-18 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 2004/0236206 by Sakas et al. (hereafter Sakas, of record).

Regarding claim 1, Sakas teaches an ultrasound diagnostic apparatus (Sakas: Fig. 1 part 2) comprising:
an electronic memory (Sakas: Fig. 1 part 5 or subpart 4 thereof) configured to store therein conversion information, for at least a first ultrasonic probe and a second ultrasonic probe each having a position sensor (Sakas: Figs. 1-2 parts 1 and 16 which are a plurality of US probes, each associated with a position sensor part 18, see also [0044] noting that probe\ replacement takes place such that there and an attachment angle of the position sensor attached to one of the first and second ultrasonic probes into information of a predefined position on an ultrasonic transmitting and receiving surface of the one of the first and second ultrasonic probes (Sakas: see [0012]-[0016] noting that this is data for linking between two datasets, then see [0044] noting that this can be taken from two different (replacing/replaced) probes and can be stored in advance, and see also [0021] or [0023] or [0027] which state that there may be a predefined position and angle such as a reference point of the US probe);
processing circuitry (Sakas: Fig. 1 parts 5 and 8) configured to receive information indicating that a driving ultrasonic probe has been changed to the second ultrasonic probe, acquire the conversion information corresponding to the second ultrasonic probe from the electronic memory and, using the acquired conversion information, calculate position information of the predefined position from the position and the angle of the position sensor attached to the second ultrasonic probe (Sakas: see [0044] this can be stored in advance and then accessed (thus acquired) negating the need for recalibration during operation then see [0017]-[0024] and [0044] where it is clear that the location and angle of the sensor and probe from multiple data sets are related (thus converted) in order to locate the image data generated therefrom and where the data transferred in this instance is with regards to the second (replacing) probe as per [0044]);
image generating circuitry configured to produce a plurality of ultrasonic images based on each signal received by the first ultrasonic probe and the second ultrasonic probe, respectively (Sakas: see Fig. 1 parts 5-6 and 8 which are a computer workstation including monitor and see also [0040] for the system (notably the processing circuitry); and
a display for displaying one of the plurality of ultrasonic images and displaying a reference image of the position substantially same as a position currently scanned by the first ultrasonic probe or the second ultrasonic probe, the reference image being generated from an image data acquired by an 
wherein the processing circuitry is configured to convert the calculated position information of the predefined position to a coordinate data which is a coordinate associated with a coordinate in the image data by adding an offset information to a coordinate of the predefined position, the offset information for the first ultrasonic probe is set based on a visual field depth of the first ultrasonic probe and the offset information for the second ultrasonic probe is set based on the visual field depth of the first ultrasonic probe (see Sakas: [0044] noting that the geometry information required for the calculation is transferred upon probe replacement, then see also [0018]-[0023] or [0026]-[0027] which describe that the geometry information in more detail and how the reference point can be associated with the US transducer and/or associated with the transducer’s FOV; see Sakas: Fig. 5 and [0050]-[0057] noting that the processor explicitly performs registration including adding the geometry information where the processor selects/generates a projection of the reference image such that the US image overlap therewith (i.e. the images are centered on each other) for display such that they appear to actually be aligned center to center such that the reference image is displayed in identically the same manner (and not merely just 'corresponding to the center' – though this broad limitation is clearly taught in the former narrow statement which as best understood teaches the newly claimed conversion to coordinate data) in addition and in regards to the visual depth of field limitation, the examiner also notes that it may compact prosecution to note that as per [0031] Sakas further teaches using the US penetration depth per se (i.e. the depth of field) as a part of the information because while Sakas does 
The examiner notes that Sakas does not explicitly teach the limitation “the coordinate data is set at a position of ½ of the visual field depth of the first ultrasonic probe” which was omitted from the foregoing as indicated by ellipsis.
However, the examiner notes that Sakas does teach that the geometry data used to enact the coordinate transform can be based off of the transducer’s field of view (see Sakas’s [0018]-[0023] and [0026]-[0027] which describe that the geometry information and note in particular that [0020] regards this as being that it can be information taken from the first ultrasound image in the form of “a reference point … in the ultrasound image”).
The examiner is of the opinion that in all imaging modalities one particular point stands out as so common and so meaningful of reference point of an image that it would be at once envisaged (i.e. see MPEP 2131.02(III)) by one of ordinary skill in the art; which is the midpoint/centerpoint of the image (i.e. a location that is in the center of the image at ½ the visual depth of field, thus a point that reads on the debated limitation). Therefore while the examiner admits that Sakas does not expressly teach the limitation in question the examiner still contends that Sakas at least implicitly teaches the limitation.
Additionally or alternatively, it is noted that while Sakas' statements make clear that the reference point can be associated with the US transducer or the US transducer’s FOV and appear to be taught by Sakas as above for other reasons, Sakas does not explicitly teach that the position is set at 1/2 the depth of field as is claimed. As such it is also pertinent to note MPEP 2143(E) which renders the claims at least obvious in light of the cited recitations of Sakas. That is, (1) Sakas teaches that his system as a whole solves a problem/need in the art (see background section) and details known working embodiments, but (2) it is unclear where exactly his reference point lies because he teaches multiple 

Regarding claim 10 as best understood, this differs from claim 1 only in that there is some interface with no ascribed functionality other than data transfer (which is already recited to take place in the processing unit via the asserted function of acquiring data from the memory) between the processor and memory where, for example the wires depicted as 10, 12, and 17 between 16 and 5 constitutes such an interface … among a plurality of other options which all at least in some way connect to 4/5 (either physically or communicatively). See also Sakas’s Figs. 1-2 and see also [0033] and [0042] noting that this uses a data bus structure which may also be relevant if and when the interface is later defined. Also note that this is an inherent structure as the components of the computer must be able to at least communicate with each other.

Regarding claims 5 and 14, Sakas teaches a user interface configured to receive input position information with relation to the surface for transmitting and receiving ultrasonic waves, wherein the 

Regarding claims 8 and 17, Sakas teaches a changing unit configured to perform change of the position sensor, wherein the memory unit stores therein information of position sensors corresponding to the respective ones of the first and second ultrasonic probes, and the processing circuitry is configured to receive information indicating a change of the first ultrasonic probe to the second ultrasonic probe and acquire the information of the position sensor of the second ultrasonic probe stored in the electronic memory (Sakas: see [0044] where again the clip and 4/5 gain allows the invention to be fully capable of this functionality, be the change one of probe or position sensor location, where the changing unit can thus be the clip, the user which moves the clip, or both).
Regarding claims 18, Sakas teaches the claimed limitation as follows: the claims only differ from their parent claims in that the information includes an angle of attachment for the position sensors. Notably then, see Sakas: [0043]-[0044] where the former describes this as known in the art and the later describes that a clip can be used to place the position sensor onto the probe at varying angles which can be accounted for, noting the use of the word orientation is synonymous to angle in this context.

Response to Arguments
Applicant's arguments filed 09/09/2021 with respect to the objections to the specification and drawings and to the rejection under 102/103 under Sakas have been fully considered but they are not persuasive. With each argument being responded to in the order presented as follows:



The applicant’s first argument on page 10 is that the objections to the specification and drawings are undone by the amendment. The examiner notes that one grounds of objection to the drawings is removed due to the amendment, but the claims still recite a structure that is not depicted and therefore remain objectionable for the same reasons. Likewise while the new matter has been removed the claims still recite a term that is not found in the specification and therefore the same issue is still present in another form and thus the specification remains objected to. Lastly and to compact prosecution the examiner agrees that the specification has a PACS/RIS system and can use MRI/CT images as reference images – but this is not claimed and what is claimed is substantively different therefrom.
 
From pages 10-13 the applicant then addresses the 102/103 rejection featuring Sakas over the course of two distinct arguments.
In the first argument the applicant opines that their invention differs from the Sakas art because it displays the image data in a way that prevents miss-registration and which they view Sakas as failing to teach. The examiner notes that this argument is spurious because it does not address a claimed feature. More specifically the examiner has reviewed the claims, reviewed the arguments, and in an effort to compact prosecution has issued a 112(b) rejection that will hopefully highlight an issue that will lead to meaningful amendment. In more detail, the examiner notes that the claims do not link any of the coordinate/position transforms to any output. The examiner does admit that this is still definite from certain perspectives (e.g. The structures of the invention are clear, though it is odd that they are not 
Turning to the applicant’s second argument the applicant is directed in specific to Sakas’s [0020] this iterates that a feature of the first image data, associated with a reference point in the image (i.e. a specific point in the FOV) is used as the geometry information. The examiner continues to believe that the centerpoint/midpoint is such a clear reference point that it could be at once envisaged and therefore disagrees with the applicant, but regardless it is a point in the image that could be used as a reference and therefore the 103(a) rejection, which does not appear to be argued against, also would seemingly teach the limitation.
Therefore and for such reasons the examiner is not convinced by the applicants arguments and elects to maintain the 102/103 rejection featuring Sakas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793